PER CURIAM
*556Kenneth C. Abegg appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Abegg's sole point on appeal is the motion court erred in denying his motion without a hearing because he pled facts, which if true, would warrant relief, and those facts were not refuted by the record. Specifically, he claims his allegation that plea counsel was ineffective for refusing to litigate a motion to dismiss because counsel was too busy warrants relief, and is not refuted by the record. The motion court denied Abegg's motion, finding it deficient, refuted by the record, and that Abegg was not prejudiced. Finding no clear error by the motion court, we affirm. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).